DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-13 of Applicant’s reply, filed 7/21/2021, with respect to the rejections of claims 1, 8, and 15 under 35 U.S.C. §102(a)(1) and claims 2-7, 9-14, and 16-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. §112(a).

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites, in part, “monitoring a third series of actions performed by a second remotely controlled device that comprise the behavior” (lines 2-3) (emphasis added). The term “comprise” should be “comprises” for grammatical accuracy.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-4, 6-8, 10-11, 13-15, and 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 1 recites, in part, “the remotely controlled device performs each action of the first series of actions at an equal speed to other actions of the first series of actions and for an equal duration to the other actions of the first series of actions” (lines 8-10) (emphasis added). Independent claims 8 and 15 recite similar limitations. The specification as-filed does not provide adequate written description to reasonably convey to one skilled in the art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed. 
Applicant points to paragraph [0064] of the specification as allegedly disclosing support for the claim limitation (see pages 12-13 of Applicant’s reply). However, the relevant paragraphs do not actually disclose that each of the actions of the first series of actions is performed at an equal speed and for an equal duration to other actions in the first series of actions. Paragraph [0064] recites that “[each] of the action commands issued as sub-commands for the complex behavior command may be associated with base behaviors, for example, each command may operate at a base speed and a base duration”. However, this statement does not mean that each action has an equal base speed and base duration. Rather, the specification merely states that each action may have an associated base speed and a base same and equal base speed and base duration. 
This is further evidenced in at least Figures 6A-6C and the associated descriptions in paragraphs [0063]-[0068] of the specification, which illustrate a behavior in the form of a series of actions. As can be seen in Figure 6A, the series of actions include executing a “Move Forward” action at times t16 and t17. However, as can been in Figure 6A, the first “Move Forward” action executed at time t16 moves the remotely controlled device -1 unit in the y direction (see the change in Location from time t15 to t16). However, the action “Move Forward” executed at time t17 then moves the remote controlled device -2 units (see the change in Location from time t16 to t17). If the assumption is made that each timeslot in Figures 6A-6C is of an equal duration, then it is clear that the action “Move Forward” is executed in the series of actions at two different speeds at times t16 and t17. 
Additionally, the specification does not make clear that each timeslot in Figures 6A-6C is of an equal duration (see paragraphs [0063]-[0068] of the specification as-filed). Therefore, if it is assumed that the timeslots are of unequal time duration, then there is no support in the written description that each action of the first series of actions is performed “for an equal duration to the other actions of the first series of actions” as claimed. Accordingly, in either situation, there is insufficient support in the written description to reasonably convey to one skilled in the art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.
As noted above, Applicant contends on pages 12-13 of the response filed 7/21/2021 that paragraph [0064] of the specification provides adequate written description support for the claim limitation. Applicant’s contention is replicated below:


    PNG
    media_image1.png
    248
    650
    media_image1.png
    Greyscale


However, as noted above, paragraph [0064] recites that “[each] of the action commands issued as sub-commands for the complex behavior command may be associated with base behaviors, for example, each command may operate at a base speed and a base duration”. However, this statement does not mean that each action has an equal base speed and base duration. Rather, the specification merely states that each action may have an associated base speed and a base duration, but makes no mention that every action has the same and equal base speed and base duration. 

Accordingly, claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

Claims 3-4, 6-7, 10-11, 13-14, and 17-25 are rejected for the same reasons as claims 1, 8, and 15 above, as claims 3-4, 6-7, 10-11, 13-14, and 17-25 depend from one of claims 1, 8, and 15, and do not cure the deficiencies of claims 1, 8, and 15 noted above.

Further regarding claim 25, the claim recites “the remotely controlled internalizes the manual commands for the remotely controlled device to learn the behavior without performing actions 
The specification recites, in paragraph [0064], that “[in] some embodiments, the bot 100 performs the actions comprising the complex behavior action, while in other embodiments the bot 100 may internalize the commands without performing those commands when learning a complex behavior action.” That is, the specification states that the bot performing the actions comprising the behavior and the bot internalizing the commands associated with the behavior without performing the actions are two separate embodiments. 
Claim 25 depends from claim 1, which recites that the remotely controlled device performs the actions comprising the behavior (see lines 2-10 of claim 1). Accordingly, claim 25 requires both the execution of the actions comprising the behavior and the internalizing of the actions comprising the behavior without performing the actions comprising the behavior. Such a combined embodiment is not disclosed in the specification. Accordingly there is insufficient support in the written description to reasonably convey to one skilled in the art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites the limitation "the remotely controlled" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of further examination on the merits, Examiner will treat the limitation as “the remotely controlled device.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669